Motion granted, appeal reinstated, and Order filed February 24, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00812-CR
                                  ____________

                        RICARDO VALDEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1513682

                                    ORDER

      Before the court is the motion of appellant’s counsel, Andrew J. Smith, to
withdraw from this case. We abated this case on February 3, 2022 to allow the trial
court to consider counsel’s request to withdraw. A supplemental clerk’s record has
been filed which indicates the trial court granted Andrew J. Smith’s request to
withdraw and appointed Danny Easterling as new appellate counsel for appellant.
      Accordingly, we reinstate the appeal and grant Andrew J. Smith’s motion to
withdraw from his representation on this appeal. Danny Easterling shall proceed as
counsel for appellant in this appeal.



                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         2